COURT OF APPEALS OF VIRGINIA


Present: Judges Willis and Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


LINDA F. WHITE, a/k/a
 LINDA F. DISE

v.        Record No. 0026-95-2         MEMORANDUM OPINION * BY
                                    JUDGE JERE M. H. WILLIS, JR.
WILLIAM H. WHITE, JR.


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     Timothy J. Hauler, Judge
          (Michael Morchower; Sharon Gregory Jacobs;
          Morchower, Luxton and Whaley, on briefs), for
          appellant.

          (Charles E. Ayers, Jr.; Cynthia A. Muncie;
          Robert H. Smallenberg; Ayers & Stolte, P.C.,
          on brief), for appellee.



     Linda F. White appeals from a final order denying her

request for attorney's fees and ordering her to pay $14,000 in

attorney's fees to William H. White, Jr.   Ms. White contends that

the trial court abused its discretion in making this award.   We

disagree and affirm the judgment of the trial court.

     Pursuant to Code §§ 20-79(b) and 20-99(5), a trial court may

award attorney's fees as equity and justice require.   "An award

of attorney's fees is a matter submitted to the trial court's

sound discretion and is reviewable on appeal only for an abuse of

discretion."   Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d
554, 558 (1987).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     The trial court found that although the divorce had been

granted on no fault grounds, Ms. White was "principally

responsible for the breakup of the marital relationship."    The

court further found that "because of the conduct of the defendant

[Ms. White], the plaintiff [Mr. White] . . . was put to an

untotaled expense in the litigation of the matter.   The record

supports these findings and discloses that Mr. White incurred

attorney's fees and costs substantially exceeding $14,000 in his

defense of the litigation.   We find no abuse of discretion in the

award.
     The judgment of the trial court is affirmed.

                                              Affirmed.




                               - 2 -
                         MEMORANDUM



TO:       Cindi McCoy, Clerk


FROM:     Judge Willis


DATE:     January 29, 1996


RE:       Linda F. White v. William H. White, Jr.
          Record No. 0026-95-2
          01/96 Richmond Panel


Dear Cindi:


      Attached is a memorandum opinion in the above
captioned case that has been approved by the panel.
The record and Exhibit Box #1293 are being returned
to your office by UPS.


                                 Very truly yours,



                                         JMHW,Jr.




                                 - 3 -
JMHW,Jr./phb
Enclosure


cc:   Full Court


(PROFS #J0026952.MEM)




                        - 4 -